Sognier, Judge.
Bowles was convicted of burglary. During the course of the trial the voluntariness of statements made by appellant was placed in issue, and on cross-examination he was asked if he had “ever been advised of your [Miranda] rights before?” Appellant answered affirmatively, and when asked how many times, said he was not sure. Appellant then moved for a mistrial on the ground that his character had been placed in issue. The motion was denied and appellant contends this ruling was error.
The question on cross-examination was propounded to attack the credibility of appellant’s testimony that he did not understand his rights. This was a relevant, material question and this court has held that “[w]here evidence is relevant and material, it is not *754objectionable merely .. . because its effect is incidentally to put the defendant’s character in issue. [Cits.]” Bennefield v. State, 86 Ga. App. 285, 288 (71 SE2d 760) (1952); McGregor v. State, 119 Ga. App. 40, 41 (1) (165 SE2d 915) (1969). Thus, even if the question incidentally put appellant’s character in issue it was not error for the trial judge to allow the question and answer.
Submitted July 8, 1980
Decided September 18, 1980.
Arthur K. Steinberg, for appellant.
Robert E. Keller, District Attorney, Michael D. Anderson, Assistant District Attorney, for appellee.

Judgment affirmed.


Deen, C. J., and Birdsong, J., concur.